DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2020 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 9/14/2020. As directed by the amendment: claims 1 and 10 have been amended; no claims have been cancelled; and no claims have been added. Thus, claims 1-7 and 10-22 are presently pending in this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-14, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moos et al. (US Publication 2007/0073240 A1). Refer to figure below when “See Image 1” mentioned.Image 1:
    PNG
    media_image1.png
    583
    827
    media_image1.png
    Greyscale

Regarding claim 1, Moos discloses an obturator device comprising: 
a jacket (57, 45) having a proximal portion (See Image 1) and an opposite distal portion (See Image 1), the proximal portion having a contoured face (See Image 1); 
an elongated mandrel (55) having a proximal portion (60) and an opposite distal portion (Portion of 55 closest to 45), wherein the opposite distal portion of the elongated mandrel defines a longitudinal axis (See Image 1), wherein the opposite distal portion of the elongated mandrel is coupled to the jacket (Fig. 9), and wherein the proximal portion of the elongated mandrel extends proximally from the jacket (Fig. 2); and 
a sleeve (48) encircling at least a portion of the jacket (Fig. 9) and extending beyond the proximal portion of the jacket (Fig. 9); 
wherein the sleeve is configured to form a friction fit around the proximal portion of the jacket and a distal portion of a needle (Fig. 9), 
wherein the entire proximal portion of the elongated mandrel is arcuate (Fig. 4) and curves with respect to the longitudinal axis of the opposite distal portion (Fig. 4), and 
wherein the proximal portion of the elongated mandrel is configured to bear against a lumen of the needle to retain the elongated mandrel within the lumen (Fig. 7).  
Regarding claim 2, Moos discloses the obturator device of claim 1, wherein the contoured face comprises a tapered surface (See Image 1) configured to mate with a bevel (28) of the needle (Fig. 9).  
Regarding claim 3, Moos discloses the obturator device of claim 1, wherein the jacket further includes a cavity (Space within 57 that 55 is located in) extending between the jacket proximal portion and the jacket distal portion (Fig. 3) and wherein the opposite distal portion of the elongated mandrel is seated and retained within the cavity of the jacket (Fig. 3).  
Regarding claim 4, Moos discloses the obturator device of claim 3, wherein the opposite distal portion of the elongated mandrel bears against an interior wall of the jacket (See Image 1) to retain the opposite distal portion of the elongated mandrel in position within the cavity of the jacket (Fig. 3).  
Regarding claim 5, Moos discloses the obturator device of claim 1, wherein the opposite distal portion of the elongated mandrel is offset from the opposite distal portion of the jacket (Fig. 9). 
Regarding claim 6, Moos discloses the obturator device of claim 1, wherein the opposite distal portion of the jacket includes a rounded face (Fig. 9).  
Regarding claim 7, Moos discloses the obturator device of claim 1, wherein the sleeve includes a distal end (End of 48 closest to 45) and a proximal end (End of 48 farthest from 45), the sleeve distal end encapsulating the opposite distal portion of the jacket (Fig. 9) and the sleeve proximal end extending beyond a tapered surface of the proximal portion of the jacket (See Image 1).  
Regarding claim 10, Moos discloses a needle insertion device (10) comprising:
 a needle (20) having an elongated shaft (Fig. 1) and a bevel (28) with a contoured bevel face (28) at a distal end of the elongated shaft (Fig. 1), the needle includes a lumen (Interior of 20) extending within the elongated shaft (Fig. 1);
a jacket (57, 45) having a proximal portion (See Image 1) and an opposite distal portion (See Image 1), wherein the proximal portion includes a contoured jacket face (See Image 1) shaped to correspond and mate with the contoured bevel face of the needle so that the jacket is substantially flush with the needle at a mating junction (See Image 1) therebetween; 
an elongated mandrel (55) having a proximal portion (60) and an opposite distal portion (Portion of 55 closest to 45), wherein the opposite distal portion of the elongated mandrel defines a longitudinal axis (See Image 1), 3Appl. No. 14/954,374wReply to Office Action of May 19, 2020herein the opposite distal portion of the elongated mandrel is coupled to the jacket (Fig. 9), and wherein the proximal portion of the elongated mandrel extends outwardly through the contoured jacket face on the proximal portion of the jacket (Fig. 9) and into the lumen of the needle (Fig. 7); and 
a sleeve (48) encircling the mating junction between the jacket and the needle (Fig. 9), 
wherein the sleeve is configured to form a friction fit around the jacket and the needle adjacent the mating junction (Fig. 9), 
wherein the entire proximal portion of the elongated mandrel is arcuate (Fig. 4) and curves with respect to the longitudinal axis of the opposite distal portion (Fig. 4), and 
wherein the proximal portion of the elongated mandrel is configured to bear against the lumen of the needle to retain the elongated mandrel within the lumen (Fig. 7).  
Regarding claim 11, Moos discloses the needle insertion device of claim 10, wherein the contoured bevel face and the contoured jacket face each include a tapered surface (See Image 1).  
Regarding claim 12, Moos discloses the needle insertion device of claim 10, wherein the proximal portion of the elongated mandrel is arcuate (Fig. 4) and bears against an interior wall of the needle to help secure the jacket against the needle (Fig. 7).  
Regarding claim 13, Moos discloses the needle insertion device of claim 10, wherein the opposite distal portion of the jacket includes a rounded face (Fig. 9).  
Regarding claim 14, Moos discloses the needle insertion device of claim 10, wherein the sleeve includes a distal end (End of 48 closest to 45) and a proximal end(End of 48 farthest from 45), the sleeve distal end encapsulating the opposite distal portion of the jacket and the sleeve proximal end extending beyond the mating junction between the jacket and the needle (See Image 1), the proximal end of the sleeve encircling at least a portion of the needle shaft (Fig. 9).  
Regarding claim 21, Moos discloses the needle insertion device of claim 1, wherein the proximal portion of the elongated mandrel comprises a bend (60).  
Regarding claim 22, Moos discloses the needle insertion device of claim 1, wherein the proximal portion of the elongated mandrel comprises at least one wave bend (60).
Response to Arguments
Applicant's arguments filed 9/14/2020 have been fully considered but they are not persuasive. 
. 
Applicant's arguments filed 9/14/2020 have been fully considered but they are not persuasive. 
In response to applicant's arguments, on page 9, that Moos does not teach “wherein the entire proximal portion of the elongated mandrel is arcuate and curves with respect to the longitudinal axis of the opposite distal portion”, the Examiner respectfully disagrees. The Examiner is only relying on catch 60 as being the proximal portion, therefore the entire catch 60 is arcuate and curves with respect the longitudinal axis.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/HONG-VAN N TRINH/Examiner, Art Unit 3783

/BRANDY S LEE/Primary Examiner, Art Unit 3783